internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-150894-01 date date legend taxpayer branch a b dates a b individuals a b cpa firm dear this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the agreement described in sec_1_1503-2 with respect to the losses of branch a occurring in the tax years ended on dates a and b and with respect to the losses of branch b for the tax_year ended on date b additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the secretary of taxpayer and individual b is a partner with cpa firm the affidavits of individuals a and b describe the circumstances surrounding the discovery and failure_to_file the agreements the affidavits and the facts submitted show that taxpayer relied on cpa firm and cpa firm failed to file the agreements with the tax returns for the tax years ended on dates a and b sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 in re plr-150894-01 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the agreement is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1 g i with respect to the losses of branch a occurring in the tax years ended on dates a and b and with respect to the losses of branch b for the tax_year ended on date b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements sec_301_9100-1 a copy of this ruling letter should be associated with the agreements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
